Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received October 13th, 2020. Claims 1 and 16-17 have been amended.  Claims 3-4, 6, and 13 have been canceled.  Claims 1-2, 5, 7-12, and 14-21 have been entered and are presented for examination.
Applicant’s arguments, filed August 12th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9, 12, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart et al. (US 2004/0156339) in view of Evan et al. (US 2003/0083016) in view of Gauthier (US 2012/0114025).
Regarding claims 1, 17, Urquhart discloses an antenna pairing system (see Figure 1) comprising: one or more processors, configured to identify a pairing transmission, the pairing transmission comprising a transmission having a received signal strength fulfilling a predefined criterion, according to the signal strength measuring circuit (paragraphs 0042, 0086, 0107 [NODE 2 then sends a CTS frame to NODE 1 advising NODE 1 of the antenna selection which has been made at NODE 2 on the basis of analysis of properties of the received signals, RSSI]); and identify an antenna of the first plurality of antennas corresponding to the pairing transmission (paragraph 0086 [CTS advising antenna selection]).
Urquhart et al. does not explicitly disclose a first plurality of antennas configured to each sequentially receive and ordered transmission set of a plurality of ordered transmission sets, each set comprising sequential transmissions from each of a plurality of transmit antennas.
However, Evens et al. disclose a plurality of receive antennas (see Figure 1) that sequentially receive a transmission from each transmit antenna wherein the signal strengths of each transmitted signal is measured in order to determine the strongest signals (paragraphs 0020-0022).

The references as combined above do not explicitly disclose identify a transmit antenna of the first plurality of transmit antennas corresponding to the pairing transmission.
However, such a feature is obvious since it only requires the same procedures to be performed by the receiver acting as the transmitter such that transmitter acting as the receiver can determine the best signal transmitted by the receiver acting as a transmitter. The motivation for this is to choose the best RX/TX antennas for bidirectional communication.  Paragraph 0069 of Urquhart et al. discloses it should be appreciated that both nodes are capable of both transmitting and receiving.
The references as combined above do not explicitly disclose wherein sequentially receiving an ordered transmission set of a plurality of ordered transmission sets comprises receiving transmissions from each of the plurality of transmit antennas on a first receive antenna, and subsequently receiving transmissions from each of the plurality of transmit antennas on a second receive antenna.
However, Gauthier seems to suggest a similar feature. Gauthier discloses receiving successive packets from multiple transmitting antennas at at least one receiving antenna (see Figure 4 and paragraphs 0025-0026) and Figure 6 and paragraph 0037 disclose for each receive antenna a set of packets from each transmit antenna is received successively wherein the measurement of the signals received allow the device to choose the best antenna to receive.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize each antenna at the transmitter can successively transmit packets to be received at a multiple receive antennas in order to choose the best receive antenna. 
 
(paragraph 0086 [RSSI]).
Regarding claim 5, Urquhart et al. further suggests wherein the one or more processors are further configured to transmit an identity of the transmit antenna of the plurality of transmit antennas corresponding to the paring transmission  to the plurality of transmit antennas (paragraph 0086 [CTS with antenna selection]).
	Regarding claim 9, Urquhart et al. further discloses wherein the first plurality of antennas is in a base station (paragraph 0072 [access point]).
Regarding claim 12, Urquhart et al. further discloses wherein the one or more processors are configured to receive the ordered set of transmissions from each of the first plurality of antennas in succession (see Figure 4 [RTS sent in non-immediate succession]).
	Regarding claim 14, Urquhart et al. further discloses wherein an order of the ordered set of transmissions is known to the one or more processors (paragraph 0086 [RTS sent, inherent processor can identify RTS]).
Regarding claims 15, 19-20, the references as combined above make obvious all the recited subject matter in claims 1, 17, but does not explicitly disclose wherein the one or more processors are further configured to transmit a second ordered set of transmissions from the first plurality of antennas to the second plurality of antennas.
However, Urquhart et al. discloses each device is capable of transmission and reception (paragraphs 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize Node 2 could also be used to transmit wherein the same procedure associated with Node 1 would be repeated at Node 2 such that the most beneficial Rx-Tx and Tx-Rx pairing can be made.
(see Figure 1) comprising: one or more processors, configured to identify a pairing transmission, the pairing transmission comprising a transmission having a received signal strength fulfilling a predefined criterion, according to the signal strength measuring circuit (paragraphs 0042, 0086, 0107 [NODE 2 then sends a CTS frame to NODE 1 advising NODE 1 of the antenna selection which has been made at NODE 2 on the basis of analysis of properties of the received signals, RSSI]); and identify an antenna of the first plurality of antennas corresponding to the pairing transmission (paragraph 0086 [CTS advising antenna selection]).
Urquhart et al. does not explicitly disclose the second station, further comprising the second plurality of antennas configured to receive a second ordered set of transmissions; a second signal strength measuring circuit, configured to measure a received signal strength of transmissions within the second ordered set of transmissions as received by the second plurality of antennas; one or more second processors, configured to identify a second pairing transmission, the second pairing transmission being a transmission from the second ordered set of transmissions having a received signal strength fulfilling a predefined criterion, according to the second signal strength measuring circuit; and identify an antenna of the second plurality of antennas at which the second pairing transmission was received.
However, Urquhart et al. discloses each device is capable of transmission and reception (paragraphs 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize Node 2 could also be used to transmit wherein the same procedure associated with Node 1 would be repeated at Node 2 such that the most beneficial Rx-Tx and Tx-Rx pairing can be made.
Urquhart et al. does not explicitly disclose a first plurality of antennas configured to each sequentially receive and ordered transmission set of a plurality of ordered transmission sets, each set comprising sequential transmissions from each of a plurality of transmit antennas.
(see Figure 1) that sequentially receive a transmission from each transmit antenna wherein the signal strengths of each transmitted signal is measured in order to determine the strongest signals (paragraphs 0020-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize each signal from multiple transmit antennas can be viewed at the receiver’s receive antennas as an ordered set for each receive antenna. The motivation for this is to enable the receiver to determine the best received signals.
The references as combined above do not explicitly disclose wherein sequentially receiving an ordered transmission set of a plurality of ordered transmission sets comprises receiving transmissions from each of the plurality of transmit antennas on a first receive antenna, and subsequently receiving transmissions from each of the plurality of transmit antennas on a second receive antenna.
However, Gauthier seems to suggest a similar feature. Gauthier discloses receiving successive packets from multiple transmitting antennas at at least one receiving antenna (see Figure 4 and paragraphs 0025-0026) and Figure 6 and paragraph 0037 disclose for each receive antenna a set of packets from each transmit antenna is received successively wherein the measurement of the signals received allow the device to choose the best antenna to receive.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize each antenna at the transmitter can successively transmit packets to be received at a multiple receive antennas in order to choose the best receive antenna. 

Claims 7-8, 10-11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart et al. (US 2004/0156339) in view of Evan et al. (US 2003/0083016) in view of Gauthier (US 2012/0114025) as applied to claims 1 above, and further in view of Tu et al. (US 9,836,049). 

However, Tu et al. discloses a drone with at least three directional antennas which are oriented in different axis (see Figure 6 and column 16, line 51-column 17, line 23).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the devices of Urquhart et al. could be implemented to have multiple antenna arrays wherein each array would be able to perform the method disclosed by Urquhart et al. such that the best antenna array could be chosen for each device acting as transmitter and receiver using the antenna configuration of Tu et al. 

Response to Arguments
Applicant’s arguments, filed August 12th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465